PER CURIAM
In this mental commitment case, appellant argues that the evidence is insufficient to support a finding by clear and convincing evidence that he suffers from a mental disorder that renders him unable to provide for his basic needs. ORS 426.005(l)(d). On the merits, the state concedes that the evidence is insufficient to justify appellant’s involuntary commitment. The state argues, however, that appellant never objected to the sufficiency of the evidence at his commitment hearing and that he “in effect * * * stipulated to the commitment.”
We disagree with the state’s contention that appellant failed to preserve the claim of error or stipulated to his commitment. At the commitment hearing, appellant repeatedly stated that he did not want to go to the hospital. He also testified that hospitalization “won’t do me any good” and asserted “there’s no reason to put me in a hospital. I’m fine.” Appellant’s objections were sufficient to preserve the claim of error.
On de novo review, State v. Hitt, 179 Or App 563, 565, 41 P3d 434 (2002), we agree that the evidence in the record is insufficient to establish that appellant suffers from a mental disorder that renders him unable to provide for his basic needs.
Reversed.